Exhibit 99.1 NOT FOR PUBLICATION UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY In re: : Bankruptcy Case No. 03-51524 : CONGOLEUM CORPORATION, et al., : Chapter 11 : Debtors. : Jointly Administered : : Hearing Date: February 5, 2009 : Document Number 7124 OPINION REGARDING THE MOTION OF FIRST STATE INSURANCE COMPANY AND TWIN CITY FIRE INSURANCE COMPANY FOR SUMMARY JUDGMENT DENYING CONFIRMATION OF THE AMENDED JOINT PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE OF THE DEBTORS, THE OFFICIAL ASBESTOS CLAIMANTS’ COMMITTEE AND THE OFFICIAL COMMITTEE OF BONDHOLDERS FOR CONGOLEUM CORPORATION, ET Al., DATED AS OF NOVEMBER 14, 2008 The Debtors, the Official Asbestos Creditors Committee, and the Official Committee of Bondholders filed an Amended Joint Plan of Reorganization under Chapter 11 of the Bankruptcy Code dated November 14, 2008 (“Amended Joint Plan”). The Future Claims Representative, who was among the proponents of the prior Joint Plan, is no longer a plan proponent.In January 2009, First State Insurance
